           Case 3:21-cv-00103-MMD-CLB Document 22 Filed 05/27/21 Page 1 of 4



     Christopher Mixson (NV Bar#10685)
 1   KEMP JONES, LLP
     3800 Howard Hughes Parkway, Suite 1700
 2   Las Vegas, Nevada 89169
     702-385-6000
 3
     c.mixson@kempjones.com
 4
     Attorney for Plaintiffs
 5
     Roger Flynn, (CO Bar#21078) Pro Hac Vice
 6
     Jeffrey C. Parsons (CO Bar#30210), Pro Hac Vice
 7   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
 8   Lyons, CO 80540
     (303) 823-5738
 9
     wmap@igc.org
10
     Attorneys for Great Basin Resource Watch, Basin and Range Watch, and Wildlands Defense
11
     Talasi B. Brooks (ISB#9712), Pro Hac Vice
12
     Western Watersheds Project
13   P.O. Box 2863
     Boise ID 83714
14   (208) 336-9077
     tbrooks@westernwatersheds.org
15
16   Attorney for Western Watersheds Project

17                                UNITED STATES DISTRICT COURT
18
                                       DISTRICT OF NEVADA
19
     WESTERN WATERSHEDS PROJECT; et al.                )    Case No.: 3:21-cv-0103-MMD-CLB
20                                                     )
                    Plaintiffs,                        )
21
     v.                                                )
22                                                     )    PLAINTIFFS’ MOTION TO FILE
     UNITED STATES DEPARTMENT OF THE                   )    EXCESS PAGES IN SUPPORT
23   INTERIOR; et al.                                  )    OF PLAINTIFFS’ MOTION FOR
                                                       )    PRELIMINARY INJUNCTION
24
                    Defendants,                        )
25   and                                               )
                                                       )
26   LITHIUM NEVADA CORPORATION,                       )
                                                       )
27
                    Intervenor-Defendant.              )
28
           Case 3:21-cv-00103-MMD-CLB Document 22 Filed 05/27/21 Page 2 of 4




 1          Pursuant to LR 7-3, Plaintiffs hereby move the Court for leave to file 15 excess pages in
 2   support of their Motion for Preliminary Injunction. The page limit for motions for preliminary
 3   injunction is 24 pages—six less than the pages allowed for summary judgment motions. L.R. 7-
 4   3(a), (b). Plaintiffs request a total of 39 pages for their preliminary injunction motion and brief.1
 5
            Good cause exists for the Court to grant this motion given the legal and factual
 6
     complexity of the case. Plaintiffs allege nine claims for relief related to Federal Defendants’
 7
     high-profile decision to authorize the Thacker Pass lithium mine, the largest proposed lithium
 8
     mine in the country and one of the largest open pit mines in the region. See Compl. ¶¶ 243-74,
 9
     ECF No. 1. The District of Nevada has recognized that a case involving “numerous legal and
10
     procedural items” may warrant excess pages. Trina Solar US v. Carson-Selman, No. 2:20-cv-
11
     1308 JCM (BNW), 2020 WL 7338552, at *2 (D. Nev. Dec. 14, 2020). Indeed, this Court has
12
     granted a proposal by the State of Nevada and the mining industry to file a 45-page opening
13
     summary judgment brief, in light of the complexity of the issues in a public land case involving
14
     the greater sage-grouse (a protected federal wildlife species), like the one here. Or. on
15
16   Stipulation, W. Exploration LLC v. U.S. Dep’t of the Interior, No. 3:15-cv-491-MMD-VPC (D.

17   Nev. Dec. 24, 2015), ECF No. 61 (Exh. 1).

18          Plaintiffs’ burden in seeking a preliminary injunction is commensurate with the burden

19   the parties (including the same Federal Defendants), and the Court, agreed warranted a 15-page

20   extension of the 30-page limit for summary judgment motions in Western Exploration v. U.S.

21   Department of the Interior. Here, to establish they are entitled to preliminary injunctive relief,
22   Plaintiffs must show they are likely to succeed on the merits, they are likely to suffer irreparable
23   harm in the absence of preliminary relief, the balance of equities tips in their favor, and an
24   injunction is in the public interest. See Winter v. Natural Resources Defense Council, 555 U.S. 7,
25   20 (2008) (outlining factors).
26
27
     1
28    Plaintiffs will not oppose a reasonable and commensurate extension of page limits for opposing
     parties to respond to their Motion for Preliminary Injunction.


                              PLS.’ MOT. TO FILE EXCESS PAGES—1
           Case 3:21-cv-00103-MMD-CLB Document 22 Filed 05/27/21 Page 3 of 4




 1          Thus, in addition to supporting their nine claims on the merits, Plaintiffs also bear the
 2   burden regarding the three other factors, in six pages less than the briefing space typically
 3
     allowed for summary judgment motions. Plaintiffs have tried to condense their arguments into 24
 4
     pages and have been unable to do so due to the factual and legal complexities of this case. Decl.
 5
     of Talasi B. Brooks ¶ 9 (Exh. 2). Plaintiffs therefore respectfully request that the Court grant
 6
     them leave to file an additional 15 pages, for a total of 39 pages, for their preliminary injunction
 7
     motion/brief.
 8
 9
     Respectfully submitted this 27th day of May, 2021.
10
11   /s/ Talasi Brooks
     Talasi B. Brooks (ISB #9712), Pro Hac Vice
12   Western Watersheds Project
     P.O. Box 2863
13   Boise ID 83701
14   (208)336-9077
     tbrooks@westernwatersheds.org
15
     Attorney for Plaintiff WWP
16
17   /s/ Roger Flynn
     Roger Flynn, (Colo. Bar #21078), Pro Hac Vice
18   Jeffrey C. Parsons, (Colo. Bar #30210), Pro Hac Vice
     WESTERN MINING ACTION PROJECT
19   P.O. Box 349, 440 Main St., #2
20   Lyons, CO 80540
     (303) 823-5738
21   wmap@igc.org
22   Attorneys for Plaintiffs GBRW, BRW, and WD
23
     /s/ Christopher Mixson
24   Christopher Mixson (NV Bar#10685)
     KEMP JONES, LLP
25   3800 Howard Hughes Parkway, Suite 1700
26   Las Vegas, Nevada 89169
     702-385-6000
27   c.mixson@kempjones.com
28   Attorney for Plaintiff


                              PLS.’ MOT. TO FILE EXCESS PAGES—2
           Case 3:21-cv-00103-MMD-CLB Document 22 Filed 05/27/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2
     I, Talasi Brooks, hereby attest that I served the foregoing and all attachments to all parties
 3   via this Court’s ECF system, this 27th day of May, 2021.
 4   /s/ Talasi B. Brooks
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              PLS.’ MOT. TO FILE EXCESS PAGES—3
